 



EXHIBIT 10.03
Peninsula Regional
Commercial Banking
P.O. Box 150
Palo Alto, CA 94302
650 855-7662
650 328-0814 Fax
July 25, 2005
Interwoven, Inc.
803 11th Street
Sunnyvale, CA 94089
Dear Mr. Calonico:
     This letter amendment (this “Amendment”) is to confirm the changes agreed
upon between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) and INTERWOVEN,
INC. (“Borrower”) to the terms and conditions of that certain letter agreement
between Bank and Borrower dated as of June 1, 2004, as amended from time to time
(the “Agreement”). For valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Bank and Borrower hereby agree that the Agreement
shall be amended as follows to reflect said changes.
     1. The Agreement is hereby amended (a) by deleting “July 31, 2005” as the
last day on which Bank will issue Letters of Credit under the Letter of Credit
Line, and by substituting for said date “July 31, 2006.”
     2. In consideration of the changes set forth herein and as a condition to
the effectiveness hereof, immediately upon signing this Amendment Borrower shall
pay to Bank a non-refundable fee of $3,200.00.
     3. Except as specifically provided herein, all terms and conditions of the
Agreement remain in full force and effect, without waiver or modification. All
terms defined in the Agreement shall have the same meaning when used herein.
This Amendment and the Agreement shall be read together, as one document.
     4. Borrower hereby remakes all representations and warranties contained in
the Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of Borrower’s acknowledgment set forth below there
exists no default or defined event of default under the Agreement or any
promissory note or other contract, instrument or document executed in connection
therewith, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute such a default or defined event of
default.

 



--------------------------------------------------------------------------------



 



July 25, 2005
Page 2
     Your acknowledgment of this Amendment shall constitute acceptance of the
foregoing terms and conditions.
WELLS FARGO BANK,
NATIONAL ASSOICATION

     
By:
  /s/ Manao Keegan

   

  Manao Keegan
Vice President

Acknowledged and accepted as of 8/8/2005:

          Interwoven, Inc.   By:   /s/ John Calonico         John Calonico
        Senior Vice President    

 



--------------------------------------------------------------------------------



 



BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
Statement of Purpose for an Extension of Credit Secured By Margin Stock
(Federal Reserve Form U-l)
Wells Fargo Bank, National Association
Name of Bank
This report is required by law (15 U.S.C. 78g and 78w, 12 CFR 221).
Public reporting burden for this collection of information is estimated to
average 4.2 minutes (0.07 hours) per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate, including suggestions for reducing this
burden, to Secretary, Board of Governors of the Federal Reserve System, 20th and
C Streets, N. W., Washington, D. C. 20551; and to the Office of Management and
Budget, Paperwork Reduction Project (7100-0115), Washington, D. C. 20503.
INSTRUCTIONS

1.   This form must be completed when a bank extends credit in excess of
$100,000.00 secured directly or indirectly, in whole or in part, by any margin
stock.   2.   The term “margin stock” is defined in Regulation U (12 CFR 221)
and includes, principally: (1) stocks that are registered on a national
securities exchange or that are on the Federal Reserve Board’s List of
Marginable OTC Stocks; (2) debit securities (bonds) that are convertible into
margin stocks; (3) any over-the-counter security designated as qualified for
trading in the National Market System under a designation plan approved by the
Securities and Exchange Commission (NMS security); and (4) shares of mutual
funds, unless 95 per cent of the assets of the fund are continuously invested in
U.S. government, agency, state, or municipal obligations   3.   Please print or
type (if space is inadequate, attach separate sheet.)

PART 1. To be completed by borrower(s).

1.   What is the amount of the credit being extended? $16,000,000.00   2.   Will
any part of this credit be used to purchase or carry margin stock? o Yes þ No

If the answer is “no”, describe the specific purpose of the credit To issue
Standby Letter of Credit
I (we) have read this form and certify that to the best of my (our) knowledge
and belief the information given is true, accurate, and compete, and that the
margin stock and any other securities collateralizing this credit are authentic,
genuine, unaltered, and not stolen, forged, or counterfeit.

              BORROWER: INTERWOVEN, INC.        
By:
  /s/ John Calonico   By:   John E. Calonico, JR.

           

  John Calonico        
Title:
      Title:   Chief Financial Officer

           

  Senior Vice President        

This form should not be signed blank.
     A borrower who falsely certifies the purpose of a credit on this form or
otherwise willfully or intentionally evades the provisions of Regulation U will
also violate Federal Reserve Regulation X, “Borrowers of Obtain Securities
Credit.”

 



--------------------------------------------------------------------------------



 



     

  SECURITY AGREEMENT
WELLS FARGO
  SECURITIES ACCOUNT  

1. GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned
Interwoven, Inc., or any of them (“Debtor), hereby grants and transfers to WELLS
FARGO BANK. NATIONAL ASSOCIATION (“Bank”) a security interest in (a) Debtor’s
account no. 10427400 (whether held in Debtor’s name or as a Bank collateral
account for the benefit of Debtor), any sub-account thereunder or consolidated
therewith, and all replacements or substitutions therefor, including any account
resulting from a renumbering or other administrative re-identification thereof
(collectively, the “Securities Account”) maintained with Wells Capital
Management Incorporated (“Intermediary”), (b) all financial assets credited to
the Securities Account, (c) all security entitlements with respect to the
financial assets credited to the Securities Account, and (d) any and all other
investment property or assets maintained or recorded in the Securities Account
(with all the foregoing defined as “Collateral”), together with whatever is
receivable or received when any of the Collateral or proceeds thereof are sold,
collected, exchanged or otherwise disposed of, whether such disposition is
voluntary or involuntary, including without limitation, (i) all rights to
payment, including returned premiums, with respect to any insurance relating to
any of the foregoing, (ii) all rights to payment with respect to any claim or
cause of action affecting or relating to any of the foregoing, and (iii) all
stock rights, rights to subscribe, stock splits, liquidating dividends, cash
dividends, dividends paid in stock, new securities or other property of any kind
which Debtor is or may hereafter be entitled to receive on account of any
securities pledged hereunder, including without limitation, stock received by
Debtor due to stock splits or dividends paid in stock or sums paid upon or in
respect of any securities pledged hereunder upon the liquidation or dissolution
of the issuer thereof (hereinafter called “Proceeds”). Except as otherwise
expressly permitted herein, in the event Debtor receives any such Proceeds,
Debtor will hold the same in trust on behalf of and for the benefit of Bank and
will immediately deliver all such Proceeds to Bank in the exact form received,
with the endorsement of Debtor if necessary and/or appropriate undated stock
powers duly executed in blank, to be held by Bank as part of the Collateral,
subject to all terms hereof. As used herein, the terms “security entitlement,”
“financial asset” and “investment property” shall have the respective meanings
set forth in the California Uniform Commerical Code.
2. OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of Debtor to Bank;
(b) all obligations of Debtor and rights of Bank under this Agreement; and
(c) all present and future obligations of Debtor to Bank of other kinds. The
word “Indebtedness” is used herein in its most comprehensive sense and includes
any and all advances, debts, obligations and liabilities of Debtor, or any of
them, heretofore, now or hereafter made, incurred or created, whether voluntary
or involuntary and however arising, whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, and whether
Debtor may be liable individually or jointly, or whether recovery upon such
indebtedness may be or hereafter becomes unenforceable.
3. TERMINATION. This Agreement will terminate upon the performance of all
obligations of Debtor to Bank, including without limitation, the payment of all
Indebtedness of Debtor to Bank, and the termination of all commitments of Bank
to extend credit to Debtor, existing at the time Bank receives written notice
from Debtor of the termination of this Agreement.
4. OBLIGATIONS OF BANK. Bank has no obligation to make any loans hereunder. Any
money received by Bank in respect of the Collateral may be deposited, at Bank’s
option, into a non-interest bearing account over which Debtor shall have no
control, and the same shall, for all purposes, be deemed Collateral hereunder.
Bank shall have no duty to take any steps necessary to preserve the rights of
Debtor against prior parties, or to initiate any action to protect against the
possibility of a decline in the market value of the Collateral or Proceeds. Bank
shall not be obligated to take any action with respect to the Collateral or
Proceeds requested by Debtor unless such request is made in writing and Bank
determines, in its sole discretion, that the requested action would not
unreasonably jeopardize the value of the Collateral and Proceeds as security for
the Indebtedness.
5. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Bank that:
(a) Debtor’s legal name is exactly as set forth on the first page of this
Agreement, and all of Debtor’s organizational documents or agreements delivered
to Bank are complete and accurate in every respect; (b) Debtor is the owner of
the Collateral and Proceeds; (c) Debtor has the exclusive right to grant a
security interest in the Collateral and Proceeds; (d) all Collateral and
Proceeds are genuine, free from liens, adverse claims, setoffs, default,
prepayment, defenses

 



--------------------------------------------------------------------------------



 



and conditions precedent of any kind or character, except the lien created
hereby or as otherwise agreed to by Bank, or heretofore disclosed by Debtor to
Bank, in writing; (e) all statements contained herein and, where applicable, in
the Collateral, are true and complete in all material respects; (f) no financing
statement or control agreement covering any of the Collateral or Proceeds, and
naming any secured party other than Bank, exists or is on file in any public
office or remains in effect; (g) no person or entity, other than Debtor, Bank
and Intermediary, has any interest in or control over the Collateral; and
(h) specifically with respect to Collateral and Proceeds consisting of
investment securities, instruments, chattel paper, documents, contracts,
insurance policies or any like property, (i) all persons appearing to be
obligated thereon have authority and capacity to contract and are bound as they
appear to be, and (ii) the same comply with applicable laws concerning form,
content and manner of preparation and execution.
6. COVENANTS OF DEBTOR.
6.1 Debtor Agrees in general: (a) to pay Indebtedness secured hereby when due:
(b) to indemnify Bank against all losses, claims, demands, liabilities and
expenses of every kind caused by property subject hereto; (c) to pay all costs
and expenses, including reasonable attorneys’ fees, incurred by Bank in the
perfection and preservation of the Collateral or Bank’s interest therein and/or
the realization, enforcement and exercise of Bank’s rights, powers and remedies
hereunder; (d) to permit Bank to exercise its powers; (e) to execute and deliver
such documents as Bank deems necessary to create, perfect and continue the
security interests contemplated hereby; (f) not to change its name, and as
applicable, its chief executive office, its principal residence or the
jurisdiction in which it is organized and/or registered without giving Bank
prior written notice thereof; (g) not to change the places where Debtor keeps
any Collateral or Debtor’s records concerning the Collateral and Proceeds
without giving Bank prior written notice of the address to which Debtor is
moving same; and (h) to cooperate with Bank in perfecting all security interests
granted herein and in obtaining such agreements from third parties as Bank deems
necessary, proper or convenient in connection with the preservation, perfection
or enforcement of any of its rights hereunder.
6.2 Debtor agrees with regard to the Collateral and Proceeds, unless Bank agrees
otherwise in writing: (a) that Bank is authorized to file financing statements
in the name of Debtor to perfect Bank’s security interest in Collateral and
Proceeds; (b) not to permit any security interest in or lien on the Collateral
or Proceeds, except in favor of Bank and except liens in favor of Intermediary
to the extent expressly permitted by Bank in writing; (c) not to hypothecate or
permit the transfer by operation of law of any of the Collateral or Proceeds or
any interest therein; (d) to keep, in accordance with generally accepted
accounting principles, complete and accurate records regarding all Collateral
and Proceeds, and to permit Bank to inspect the same and make copies thereof at
any reasonable time; (e) if requested by Bank, to receive and use reasonable
diligence to collect Proceeds, in trust and as the property of Bank, and to
immediately endorse as appropriate and deliver such Proceeds to Bank daily in
the exact form in which they are received together with a collection report in
form satisfactory to Bank; (f) in the event Bank elects to receive payments of
Proceeds hereunder, to pay all expenses incurred by Bank in connection
therewith, including expenses of accounting, correspondence, collection efforts,
filing, recording, record keeping and expenses incidental thereto; (g) to
provide any service and do any other acts which may be necessary to keep all
Collateral and Proceeds free and clear of all defenses, rights of offset and
counterclaims; and (h) if the Collateral or Proceeds consists of securities and
so long as no Event of Default exists, to vote said securities and to give
consents, waivers and ratifications with respect thereto, provided that no vote
shall be cast or consent, waiver or ratification given or action taken which
would impair Bank’s interests in the Collateral and Proceeds or be inconsistent
with or violate any provisions of this Agreement. Debtor further agrees that any
party now or at any time hereafter authorized by Debtor to advise or otherwise
act with respect to the Securities Account shall be subject to all terms and
conditions contained herein and in any control, custodial or other similar
agreement at any time in effect among Bank, Debtor and Intermediary relating to
the Collateral.
7. POWERS OF BANK. Debtor appoints Bank its true attorney-in-fact to perform any
of the following powers, which are coupled with an interest, are irrevocable
until termination of this Agreement and may be exercised from time to time by
Bank’s officers and employees, or any of them, whether or not Debtor is in
default: (a) to perform any obligation of Debtor hereunder in Debtor’s name or
otherwise; (b) to notify any person obligated on any security, instrument or
other document subject to this Agreement of Bank’s rights hereunder; (c) to
collect by legal proceedings or otherwise all dividends, interest, principal or
other sums now or hereafter payable upon or on account of the Collateral or
Proceeds; (d) to enter into any extension, modification, reorganization,
deposit, merger or consolidation agreement, or any other agreement relating to
or affecting the Collateral or Proceeds, and in connection therewith to deposit
or surrender control of the Collateral and Proceeds, to accept other property in

 



--------------------------------------------------------------------------------



 



exchange for the Collateral and Proceeds, and to do and perform such acts and
things as Bank may deem proper, with any money or property received in exchange
for the Collateral or Proceeds, at Bank’s option, to be applied to the
Indebtedness or held by Bank under this Agreement; (e) to make any compromise or
settlement Bank deems desirable or proper in respect of the Collateral and
Proceeds; (f) to insure, process and preserve the Collateral and Proceeds;
(g) to exercise rights, powers and remedies which Debtor would have, but for
this Agreement, with respect to all Collateral and Proceeds subject hereto; and
(h) to do all acts and things and execute all documents in the name of Debtor or
otherwise, deemed by Bank as necessary, proper and convenient in connection with
the preservation, perfection or enforcement of its rights hereunder. To effect
the purposes of this Agreement or otherwise upon instructions of Debtor, or any
of them, Bank may cause any Collateral and/or Proceeds to be transferred to
Bank’s name or the name of Bank’s nominee. If an Event of Default has occurred
and is continuing, any or all Collateral and/or Proceeds consisting of
securities may be registered, without notice, in the name of Bank or its
nominee, and thereafter Bank or its nominee may exercise, without notice, all
voting and corporate rights at any meeting of the shareholders of the issuer
thereof, any and all rights of conversion, exchange or subscription, or any
other rights, privileges or options pertaining to such Collateral and/or
Proceeds, all as if it were the absolute owner thereof. The foregoing shall
include, without limitation, the right of Bank or its nominee to exchange, at
its discretion, any and all Collateral and/or Proceeds upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof, or upon the exercise by the issuer thereof or Bank of any right,
privilege or option pertaining to any shares of the Collateral and/or Proceeds,
and in connection therewith, the right to deposit and deliver any and all of the
Collateral and/or Proceeds with any committee, depository, transfer agent,
registrar or other designated agency upon such terms and conditions as Bank may
determine. All of the foregoing rights, privileges or options may be exercised
without liability on the park of Bank or its nominee except to account for
property actually received by Bank. Bank shall have no duty to exercise any of
the foregoing, or any other rights, privileges or options with respect to the
Collateral or Proceeds and shall not be responsible for any failure to do so or
delay in so doing.
8. PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees to
pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral and Proceeds, and upon the failure of Debtor
to do so, Bank at its option may pay any of them and shall be the sole judge of
the legality or validity thereof and the amount necessary to discharge the name.
Any such payments made by Bank shall be obligations of Debtor to Bank, due and
payable immediately upon demand, together with interest at a rate determined in
accordance with the provisions of this Agreement, and shall be secured by the
Collateral and Proceeds, subject to all terms and conditions of this Agreement.
9. EVENTS OF DEFAULT. The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement: (a) any default in the payment or
performance of any obligation, or any defined event of default, under (i) any
contract or instrument evidencing any Indebtedness, (ii) any other agreement
between Debtor and Bank, including without limitation any loan agreement,
relating to or executed in connection with any Indebtedness, or (iii) any
control, custodial or other similar agreement in effect among Bank. Debtor and
Intermediary relating to the Collateral; (b) any representation or warranty made
by Debtor herein shall prove to be incorrect, false or misleading in any
material respect when made, (c) Debtor shall fail to observe or perform any
obligation or agreement contained herein; (d) any impairment of the rights of
Bank in any Collateral or Proceeds or any attachment or like levy on any
property of Debtor; and (e) Bank, in good faith, believes any or all of the
Collateral and/or Proceeds to be in danger of misuse, dissipation, commingling,
loss, theft, damage or destruction, or otherwise in jeopardy or unsatisfactory
in character or value.
10. REMEDIES. Upon the occurrence of any Event of Default, Bank shall have the
right to declare immediately due and payable all or any Indebtedness secured
hereby and to terminate any commitments to make loans or otherwise extend credit
to Debtor. Bank shall have all other rights, powers, privileges and remedies
granted to a secured party upon default under the California Uniform Commerical
Code or otherwise provided by law, including without limitation, the right
(a) to contact all persons obligated to Debtor on any Collateral or Proceeds and
to instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and (b) to sell, lease, license or otherwise dispose of any or all
Collateral All rights, powers, privileges and remedies of Bank shall be
cumulative. No delay, failure or discontinuance of Bank in exercising any right,
power, privilege or remedy hereunder shall affect or operate as a waiver of such
right, power, privilege or remedy; nor shall any single or partial exercise of
any such right, power, privilege or remedy preclude, waive or otherwise affect
any other or further exercise thereof or the exercise of any other right, power,
privilege or remedy. Any waiver, permit, consent or approval of any kind by

 



--------------------------------------------------------------------------------



 



Bank of any default hereunder, or any such waiver of any provisions or
conditions hereof, must be in writing and shall be effective only to the extent
set forth in writing. It is agreed that public or private sales or other
dispositions, for cash or on credit, to a wholesaler or retailer or investor, or
user of property of the types subject to this Agreement, or public auctions, are
all commercially reasonable since differences in the prices generally realized
in the different kinds of dispositions are ordinarily offset by the differences
in the costs and credit risks of such dispositions.
While an Event of Default exists: (a) Debtor will not dispose of any Collateral
or Proceeds except on terms approved by Bank; (b) Bank may appropriate the
Collateral and apply all Proceeds toward repayment of the Indebtedness in such
order of application as Bank may from time to time elect; (c) Bank may take any
action with respect to the Collateral contemplated by any control, custodial or
other similar agreement then in effect among Bank, Debtor and Intermediary; and
(d) at Bank’s request, Debtor will assemble and deliver all books and records
pertaining to the Collateral or Proceeds to Bank at a reasonably convenient
place designated by Bank. For any Collateral or Proceeds consisting of
securities, Bank shall have no obligation to delay a disposition of any portion
thereof for the period of time necessary to permit the issuer thereof to
register such securities for public sale under any applicable state or Federal
law, even if the issuer thereof would agree to do so. Debtor further agrees that
Bank shall have no obligation to process or prepare any Collateral for sale or
other disposition.
11. DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness in such order of application as Bank
may from time to time elect. Upon the transfer of all or any part of the
Indebtedness, Bank may transfer all or any part of the Collateral or Proceeds
and shall be fully discharged thereafter from all liability and responsibility
with respect to any of the foregoing so transferred, and the transferee shall be
vested with all rights and powers of Bank hereunder with respect to any of the
foregoing so transferred; but with respect to any Collateral or Proceeds not so
transferred Bank shall retain all rights, powers, privileges and remedies herein
given.
12. STATUTE OF LIMITATIONS. Until all Indebtedness shall have been paid in full
and all commitments by Bank to extend credit to Debtor have been terminated, the
power of sale or other disposition and all other rights, powers, privileges and
remedies granted to Bank hereunder shall continue to exist and may be exercised
by Bank at any time and from time to time irrespective of the fact that the
Indebtedness or any part thereof may have become barred by any statute of
limitations, or that the personal liability of Debtor may have ceased, unless
such liability shall have ceased due to the payment in full of all Indebtedness
secured hereunder.
13. MISCELLANEOUS. When there is more than one Debtor named herein: (a) the word
“Debtor” shall mean all or any one or more of them as the context requires;
(b) the obligations of each Debtor hereunder are joint and several; and
(c) until all Indebtedness shall have been paid in full, no Debtor shall have
any right of subrogation or contribution, and each Debtor hereby waives any
benefit of or right to participate in any of the Collateral or Proceeds or any
other security now or hereafter held by Bank. Debtor hereby waives any right to
require Bank to (i) proceed against Debtor or any other person, (ii) proceed
against or exhaust any security from Debtor or any other person, (iii) perform
any obligation of Debtor with respect to any Collateral or Proceeds, and (d)
make any presentment or demand, or give any notice of nonpayment or
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any Collateral or Proceeds. Debtor further waives any right to
direct the application of payments or security for any Indebtedness of Debtor or
indebtedness of customers of Debtor.
14. NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Bank at the address specified in any other loan
documents entered into between Debtor and Bank and to Debtor at the address of
its chief executive office (or principal residence, if applicable) specified
below or to such other address as any party may designate by written notice to
each other party, and shall be deemed to have been given or made as follows:
(a) if personally delivered, upon delivery; (b) if sent by mail, upon the
earlier of the date of receipt or 3 days after deposit in the U. S. mail, first
class and postage prepaid; and (c) if sent by telecopy, upon receipt.
15. COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Bank immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include

 



--------------------------------------------------------------------------------



 



outside counsel fees and all allocated costs of Bank’s in-house counsel),
expended or incurred by Bank in exercising any right, power, privilege or remedy
conferred by this Agreement or in the enforcement thereof, whether incurred at
the trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitations, any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to Debtor or in
any way affecting any of the Collateral or Bank’s ability to exercise any of its
rights or remedies with respect thereto. All of the foregoing shall be paid by
Debtor with interest from the date of demand until paid in full at a rate per
annum equal to the greater of ten percent (10%) or Bank’s Prime Rate in effect
from time to time.
16. SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.
17. OBLIGATIONS OF MARRIED PERSONS. Any married person who signs this Agreement
as Debtor hereby expressly agrees that recourse may be had against his or her
separate property for all his or her Indebtedness to Bank secured by the
Collateral and Proceeds under this Agreement.
18. SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision stall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
19. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
20. ADDENDUM. Additional terms and conditions relating to the Securities Account
are set forth in an Addendum attached hereto and incorporated herein by this
reference.
Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 803 11th Street, Sunnyvale, CA
94089-4731
IN WITNESS WHEREOF, this Agreement has been duly executed as of July 25, 2005.
Interwoven, Inc.

         
By:
  /s/ John Calonico    

       

  John Calonico, Senior Vice President    

 



--------------------------------------------------------------------------------



 



ADDENDUM TO SECURITY AGREEMENT: SECURITIES ACCOUNT
     THIS ADDENDUM is attached to and made a part of that certain Security
Agreement: Securities Account executed by INTERWOVEN, INC. (“Debtor”) in favor
of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”), dated as of July 25, 2005
(the “Agreement”).
     The following provisions are hereby incorporated into the Agreement:
     1. Securities Account Activity. So long as no Event of Default exists,
Debtor, or any party authorized by Debtor to act with respect to the Securities
Account, may (a) receive payments of interest and/or cash dividends earned on
financial assets maintained in the Securities Account, and (b) trade financial
assets maintained in the Securities Account. Without Bank’s prior written
consent, except as permitted by the preceding sentence, neither Debtor nor any
party other than Bank may withdraw or receive any distribution of any Collateral
from the Securities Account, The Collateral Value of the Securities Account
shall at all times be equal to or greater than one hundred percent (100%) of the
Letter of Credit Line amount, including the amount of all issued and outstanding
letters of credit if any, secured hereby. In the event that the Collateral
Value, for any reason and at any time, is less than the required amount, Debtor
shall promptly make a principal reduction on the Indebtedness or deposit
additional assets of a nature satisfactory to Bank into the Securities Account,
in either case in amounts or with values sufficient to achieve the required
Collateral Value.
     2. “Collateral Value” means the percentage set forth below of the lower of
the face or market value, or the lower of the face or redemption value, as
appropriate, for each type of investment property held in the Securities Account
at the time of computation, with such value and the classification of any
particular investment property in all instances determined by Bank in its sole
discretion, and excluding from such computation (a) all WF Securities and
Collective Investment Funds, (b) any stock with a market value of $10.00 or
less, and (c) all investment property from an issuer if Bank determines such
issuer to be ineligible.

      Type of Investment Property   Percentage
 
   
Cash
  100%
 
   
Cash Equivalents
  95%
 
   
U.S. Government Bills, Notes and U.S. Government Sponsored Agency Securities:
   
 
   
(a) with maturities less than or equal to 5 years
  90%
 
   
Corporate and Municipal Bonds and Notes:
   
 
   
(a) rated AAA/Aaa, AA/Aa or SP-1 by a nationally recognized rating agency with
maturities less than or equal to 5 years
  85%
 
   
Commercial Paper:
   
 
   
(a) rated A1 or P1 by a nationally recognized rating agency
  80%

     3. Exclusion from Collateral. Notwithstanding anything herein to the
contrary, the terms “Collateral” and “Proceeds” do not include, and Bank
disclaims a security interest in all WF Securities and Collective Investment
Funds now or hereafter maintained in the Securities Account.
     4. “Collective Investment Funds” means collective investment funds as
described in 12 CFR 9.18 and includes, without limitation, common trust funds
maintained by Bank for the exclusive use of its fiduciary clients.

 



--------------------------------------------------------------------------------



 



     5. “WF Securities” means stock, securities or obligations of Wells Fargo &
Company or of any affiliate thereof (as the term affiliate is defined in
Section 23A of the Federal Reserve Act (12 USC 371(c), as amended from time to
time).
     IN WITNESS WHEREOF, this Addendum has been executed as of the same date as
the Agreement.

              Interwoven, Inc.   WELLS FARGO BANK,          NATIONAL ASSOCIATION
 
           
By:
  /s/ John Calonico   By:   /s/ Manao Keegan

           

  John Calonico       Manao Keegan

  Senior Vice President       Vice President

 



--------------------------------------------------------------------------------



 



     

  SECURITIES ACCOUNT CONTROL AGREEMENT
WELLS FARGO
  (Wells Fargo Affiliate Intermediary)  

THIS SECURITIES ACCOUNT CONTROL AGREEMENT (this “Agreement”) is entered into as
of July 25, 2005, by and among Interwoven, Inc. (“Customer”), Wells Capital
Management Incorporated (“Intermediary”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Secured Party”).
RECITALS
A. Customer maintains that certain account no. 10427400 , and may now or
hereafter maintain sub-accounts thereunder or consolidated therewith
(collectively, the “Securities Account”) with Intermediacy pursuant to an
agreement between Intermediary and Customer dated as of June 1, 2004 (the
“Account Agreement”), and Customer has granted to Secured Party a security
interest in the Securities Account and all financial assets and other property
now or at any time hereafter held in the Securities Account.
B. Secured Party, Customer and Intermediary have agreed to enter into this
Agreement to perfect Secured Party’s security interests in the Collateral, as
defined below.
NOW, THEREFORE, in consideration of their mutual covenants and promises, the
parties agree as follows:
1. DEFINITIONS. As used herein:
1.1 the term “Collateral” shall mean: (a) the Securities Account; (b) all
financial assets credited to the Securities Account; (c) all security
entitlements with respect to the financial assets credited to the Securities
Account; (d) any and all other investment property or assets maintained or
recorded in the Securities Account; and (e) all replacements or substitutions
for, and proceeds of the sale or other disposition of, any of the foregoing,
including without limitation, cash proceeds; and
1.2 the terms “investment property,” “entitlement order,” “financial asset” and
“security entitlement” shall have the respective meanings set forth in the
California Uniform Commercial Code. The parties hereby expressly agree that all
property, including without limitation, cash, certificates of deposit and mutual
funds, at any time held in the Securities Account is to be treated as a
“financial asset.”
2. AGREEMENT FOR CONTROL. Intermediary is authorized by Customer and agrees to
comply with all entitlement orders originated by Secured Party with respect to
the Securities Account, and all other requests or instructions from Secured
Party regarding disposition and/or delivery of the Collateral, without further
consent or direction from Customer or any other party
3. CUSTOMER’S RIGHTS WITH RESPECT TO THE COLLATERAL.
3.1 Until Intermediary is notified otherwise by Secured Party: (a) Customer, or
any party authorized by Customer to act with respect to the Securities Account,
may give trading instructions to Intermediary with respect to Collateral in the
Securities Account; and (b) Intermediary may distribute to Customer or any other
party in accordance with Customer’s directions only that portion of the
Collateral which consists of interest and/or cash dividends earned on financial
assets maintained in the Securities Account.
3.2 Without Secured Party’s prior written consent, except to the extent
permitted by the preceding paragraph: (a) neither Customer nor any party other
than Secured Party may withdraw any Collateral from the Securities Account; and
(b) intermediary will not comply with any entitlement order or request to
withdraw any Collateral from the Securities Account given by any party other
than Secured Party.
3.3 Upon receipt of either written or oral notice from Secured Party:
(a) intermediary shall promptly cease complying with entitlement orders and
other instructions concerning the Collateral, including the Securities Account,
from all parties other than Secured Party; and (b) Intermediary shall not make
any further distributions of any Collateral to any party other than Secured
Party, nor permit any further voluntary changes in the financial assets.

 



--------------------------------------------------------------------------------



 



4. INTERMEDIARY’S REPRESENTATIONS AND WARRANTIES. Intermediary represents and
warrants to Secured Party that:
4.1 The Securities Account is maintained with Intermediary solely in Customer’s
name.
4.2 Intermediary has no knowledge of any claim to, security interest in or lien
upon any of the Collateral, except: (a) the security interests in favor of
Secured Party; and (b) Intermediary’s liens securing fees and charges, or
payment for open trade commitments, as described in the last paragraph of this
Section.
4.3 Any claim to, security interest in or lien upon any of the Collateral which
Intermediary now has or at any time hereafter acquires shall be junior and
subordinate to the security interests of Secured Party in the Collateral, except
for Intermediary’s liens securing: (a) fees and charges owed by Customer with
respect to the operation of the Securities Account; and (b) payment owed to
Intermediary for open trade commitments for purchases in and for the Securities
Account.
5. AGREEMENTS OF INTERMEDIARY AND CUSTOMER. Intermediary and Customer agree
that:
5.1 Intermediary shall flag its books, records and systems to reflect Secured
Party’s security interests in the Collateral, and shall provide notice thereof
to any party making inquiry as to Customer’s accounts with Intermediary to whom
or which Intermediary is legally required or permitted to provide information.
5.2 Intermediary shall send copies of all statements relating to the Securities
Account simultaneously to Customer and Secured Party,
5.3 Intermediary shall promptly notify Secured Party if any other party asserts
any claim to, security interest in or lien upon any of the Collateral, and
intermediary shall not enter into any control, custodial or other similar
agreement with any other party that would create or acknowledge the existence of
any such other claim, security interest or lien.
5.4 Without Secured Party’s prior written consent, Intermediary and Customer
shall not amend or modify the Account Agreement, other than: (a) amendments to
reflect ordinary and reasonable changes in intermediary’s fees and charges for
handling the Securities Account; and (b) operational changes initiated by
Intermediary as long as they do not alter any of Secured Party’s rights
hereunder.
5.5 Neither Intermediary nor Customer shall terminate the Account Agreement
without giving 30 days’ prior written notice to Secured Party.
6. MISCELLANEOUS.
6.1 This Agreement shall not create any obligation or duty of Intermediary
except as expressly set forth herein.
6.2 As to the matters specifically the subject of this Agreement, in the event
of any conflict between this Agreement and the Account Agreement or any other
agreement between Intermediary and Customer, the terms of this Agreement shall
control.
6.3 All notices, requests and demands which any party is required or may desire
to give to any other party under any provision of this Agreement must be in
writing (unless otherwise specifically provided) and delivered to each party at
the address or facsimile number set forth below its signature, or to such other
address or facsimile number as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
facsimile, upon receipt; and (c) if sent by mail, upon the earlier of the date
of receipt or 3 days after deposit in the U.S. mail, first class and postage
prepaid.
6.4 This Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties; provided however, that Intermediary may not assign its

 



--------------------------------------------------------------------------------



 



obligations hereunder without Secured Party’s prior written consent. This
Agreement may be amended or modified only in writing signed by all parties
hereto.
6.5 This Agreement shall terminate upon: (a) Intermediary’s receipt of written
notice from Secured Party expressly stating that Secured Party no longer claims
any security interest in the Collateral; or (b) termination of the Account
Agreement pursuant to the terms hereof, and Intermediary’s delivery of all
Collateral to Secured Party or its designee in accordance with Secured Party’s
written instructions.
6.6 This Agreement shall be governed by and construed in accordance with the
laws of the State of California.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

              Wells Capital Management Incorporated   WELLS FARGO BANK        
NATIONAL ASSOCIATION
 
           
By:
      By:   /s/ Manao Keegan

           

          Manao Keegan, Relationship Manger
Title:
           

           
 
           
Address:
      Address:   400 Hamilton Avenue

           

  San Francisco, CA 94105       Palo Alto, CA 94301
 
           
FAX No.:
  (_____)_______________-_______________   FAX No.:   (650) 328-0814

           
 
            Interwoven, Inc.        
 
           
By:
  /s/ John Calonico        

           

  John Calonico, Senior Vice President        
 
           
Address:
  803 11th Street        

  Sunnyvale, CA 94089-4731        
 
           
FAX No.:
  (408) 616- 0083        

           

 